Order unanimously affirmed without costs. Memorandum: Petitioner established by clear and convincing evidence that it made dili*921gent efforts to strengthen and encourage respondents’ relationships with the children, including providing counseling, scheduling regular visitation with the children and providing services to help respondents overcome parenting problems (see, Social Services Law § 384-b [7] [f|; Matter of Star Leslie W., 63 NY2d 136, 142). Petitioner also established that, in spite of those efforts, respondents failed to take the steps necessary to correct the conditions that led to the removal of the children from their home (see, Matter of Nathaniel T., 67 NY2d 838, 840).
We reject the contention of respondents that Family Court failed to consider their progress during the five-month period between the fact-finding hearing and the dispositional hearing that would have warranted a suspended judgment. There is no indication in the record of a significant change in behavior. (Appeal from Order of Chautauqua County Family Court, Hartley, J. — Terminate Parental Rights.)
Present — Green, J. P., Lawton, Wisner, Callahan and Fallon, JJ.